Title: From George Washington to Brigadier General William Smallwood et al., 21 May 1779
From: Washington, George
To: Smallwood, William



Gentlemen
Head Qrs [Middlebrook] May 21: 1779

I have the Honor of transmitting you a Copy of the Arrangement of the Field Officers in your line by the Board of General Officers—and of the Captains Lieutenants &c. &c. by the Committee appointed for the purpose—both of which are confirm’d; and I have to request that you will digest the whole regimentally as soon as possible and return the arrangement to me that it may be sent to the Board of War to issue Commissions upon it. You will make the arrangement as complete as you can, by filling up the Vacancies which have happened—with the Officers entitled to succeed to them and the dates the Commissions should bear. I have sent you Copies of some former Regimental arrangements, which may assist you in the business. It will be well to Number the Officers—as it [was] done in the two arrangements sent, which will always determine their precedence. You will be pleased to return me all the Papers again. I have the Honor to be with great respect & regard Gentn Yr Most Obedt sert
Go: Washington
